DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“and an intermediate.” has been changed to --and an intermediate shaft.-- (Abstract, line 2).

Drawings
The drawings as originally filed on 12 January 2021 are acceptable.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowable subject matter is wherein a sectional area of the oil groove in an upper shaft-side part of the predetermined range is larger than a sectional area of the oil groove in a lower shaft-side part of the predetermined range, in combination with other features of claim 1.  Watanabe et al. (JP 2006-207639), Okada et al. (US 2008/0010830), Tokioka (US 2012/0080258), Tokioka (US 8,753,215), and Tokioka (US 9,771,969) disclose a steering system comprising a lower shaft, an upper shaft, and an intermediate shaft, wherein the intermediate shaft includes splined tubular and shaft members, and an oil groove, but does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614